Title: From George Washington to John Hancock, 16 August 1776
From: Washington, George
To: Hancock, John



Sir
New York Augt 16th 1776

I beg leave to inform you that since I had the pleasure of addressing you Yesterday Nothing Interesting between the Two Armies has happened. Things remain nearly in the situation they then were.
It is with peculiar regret and concern that I have an Opportunity of mentioning to Congress the Sickly condition of our

Troops. In some Regiments there are not any of the Field Officers capable of doing duty—In Others the duty extremely difficult for want of a sufficient Number—I have been Obliged to Nominate some ’till Congress transmit the appointments of those they wish to succeed to the several Vacancies occasioned by the late promotions. This being a matter of some consequence I presume will have their early attention and that they will fill up the Several Vacancies also mentioned in the List I had the Honor of transmitting some Few days agoe to the Board of War. I am Sir with the utmost respect Yr Most Obedt Servt

Go: Washington

